AMENDMENT TO SETTLEMENT AGREEMENT
 
PARTIES TO THE AGREEMENT
 
This Amendment to Settlement Agreement (“this Amendment”) is entered into by and
between Joseph C. Loomis (“Plaintiff” or “Loomis”) and SupportSave Solutions,
Inc., a Nevada corporation (“Defendant” or “SSVE”). Plaintiff and Defendant
shall hereinafter be referred to as “the Parties” and individually as a “Party.”
 
RECITALS
 
A. On or about January 7, 2011, Plaintiff commenced an adversary proceeding in
the United States Bankruptcy Court in and for the District of Arizona (“the
Bankruptcy Court”) entitled Loomis v. SupportSave Solutions, Inc., Case No.
2:11-ap-00051-RJH (the “action”). The complaint in the action alleges that on
January 26, 2010, after the commencement of his bankruptcy case, the Debtor made
a payment of $500,000 to Defendant without prior approval of the Bankruptcy
Court and that the entire payment is subject to being ordered immediately
returned to the bankruptcy estate. The payment was made pursuant to a written
Stock Subscription Agreement executed by and between Loomis and Defendant on or
about January 1, 2010 whereby Loomis agreed to purchase 833,333 shares of common
stock in Defendant (“the stock sale”).
 
B. On or about February 10, 2011, the Parties entered into a Settlement
Agreement (“the Settlement Agreement”). Pursuant to the terms of the Settlement
Agreement, SSVE agreed to pay Loomis the sum of $200,000 immediately upon entry
of an order of the Bankruptcy Court approving the Settlement Agreement. The
Settlement Agreement further provided that Loomis would return to SSVE 333,332
shares of SSVE common stock. The Settlement Agreement further provided that,
upon approval of the Settlement Agreement and for 180 days thereafter, Loomis
was permitted to sell his remaining shares of stock in SSVE for a price of not
less than $.35 per share. The Settlement Agreement provided that, at the
conclusion of said 180-day period, SSVE would buy back all of the remaining
shares of SSVE stock sold to Loomis by means of the stock sale for an amount
such that Loomis is reimbursed in the total amount of $500,000 as a result of
the transactions discussed herein. The Settlement Agreement further provided
that, in the event that SSVE fails to make such payment, Loomis was entitled to
submit a stipulation for entry of judgment and judgment thereon in order to
obtain a judgment from the Bankruptcy Court in the amount due together with
attorney fees in the sum of $5,000. A true and correct copy of the Settlement
Agreement is attached hereto as Exhibit “A”.
 
C. On or about February 28, 2011, the Bankruptcy Court entered its Order
Granting Motion for Authorization to 1) Settle Litigation with SupportSave
Solutions, Inc. and to 2) Utilize Cash Received to Fund Retainers of Counsel.
 
D. On or shortly after February 2011, SSVE did in fact pay the sum of $200,000
to Loomis and Loomis tendered 333,332 shares of common stock to SSVE.
 
 
 

--------------------------------------------------------------------------------

 
 
E. Loomis attempted to sell his remaining shares but has been unable to
consummate and/or conclude a sale of such shares.
 
F. On or about April 1, 2011, Loomis was advised by SSVE that, it would not be
able to purchase the remaining shares of his stock on or about August 28, 2011
and, yet, it wanted Loomis to agree to forego submitting the stipulation for
entry of judgment to the Bankruptcy Court and to prevent judgment from being
entered against it by the Bankruptcy Court.
 
Loomis advised SSVE that he would be willing to forbear seeking entry of
judgment against SSVE on August 28, 2011 and to extend the time in which SSVE
has to pay the balance due under the Settlement Agreement approved by the
Bankruptcy Court up to and including April 1, 2012 provided that: 1) SSVE agree
to pay Loomis monthly forbearance payments at the rate of 8% per annum on the
$300,000 from April 1, 2011, and due and payable on the first day of each month;
2) that immediately and within 48 hours of approval of this Amendment by the
Bankruptcy Court, SSVE pay to Loomis the past due forbearance payments (for
April, May, June, July and August) in the total amount of $10,000; that in the
event SSVE fails to pay any future forbearance payment within 5 business days of
the date on which it is due, the forbearance payment rate owed on such payment
will increase to 10%; that all payments will be made by means of wire transfer;
that the balance of $300,000 owed will be due and payable on April 1, 2012; and
that in the event of any failure of SSVE to meet these terms, Loomis shall be
authorized and permitted to submit the stipulation for entry of judgment in the
amount of $305,000 along with the proposed judgment both of which are attached
hereto as Exhibit “B” to the Bankruptcy Court and to obtain entry of judgment in
said amount on 5 days notice to SSVE sent to it by electronic mail addressed as
follows: chris@supportsave.com.
 
G. SSVE has agreed to the terms proposed by Loomis.
 
AMENDED SETTLEMENT TERMS
 
NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the Parties agree that the Settlement Agreement entered into on or about
February 2, 2011 and approved by the Bankruptcy Court on February 28, 2011 is
amended to include the following terms:
 
1. Forbearance Agreement. Provided that the terms of this Amendment are met
without default, Loomis agrees to forbear on his right to submit the Stipulation
for Entry of Judgment and Judgment in the amount of $300,000 to the Bankruptcy
Court on or after August 28, 2011 as he would otherwise be entitled to do under
the Settlement Agreement approved by the Bankruptcy Court on February 28, 2011.
 
 
2. Commencing as of April 1, 2011, SSVE agrees to make forbearance payments to
Loomis on a monthly basis in the amount of 8% of the sum of $300,000 or $2,000
per month with each forbearance payment due and payable on the first business
day of each month.
 
 
2

--------------------------------------------------------------------------------

 
 
3. That immediately and within 48 hours of approval of this Amendment by the
Bankruptcy Court, SSVE shall pay to Loomis the past due forbearance payments
(for the months of April, May, June, July and August) in the total amount of
$10,000.
 
4. In the event that SSVE defaults and fails to make any forbearance payment due
under this Amendment within 5 business days after it is due, the rate owed on
such payment shall increase to 10%.
 
5. All payments will be made by means of wire transfer to Loomis directed to him
as follows:
 
Wells Fargo Bank
Act# 5535016603
Routing# 124002971
 
6. The remaining principal balance in the amount of $300,000 shall be due and
payable on or before April 1, 2012.
 
7. In the event of any default by SSVE on the terms and conditions set forth
herein, Loomis is authorized and shall be permitted to submit the Stipulation
for Entry of Judgment in the amount of $305,000 and the Proposed Judgment in the
amount of $305,000, attached hereto as Exhibit “B”, to the Bankruptcy Court and
to obtain entry of judgment in said amount provided that Loomis provide to SSVE
5 court days notice of such submission by means of electronic mail addressed to
SSVE as follows:chris@supportsave.com.
 
8. In the event that any provision of this Amendment is determined to be
unenforceable for any reason, it shall be deemed severed from this Amendment and
shall not affect the enforceability of the remaining provisions.
 
9. Except as expressly modified by the Amendment, the provisions of the
Settlement Agreement shall remain binding on the Parties.
 
10. Loomis shall immediately seek Bankruptcy Court approval of this Amendment.
It is further agreed that this Amendment is of no force and effect unless and
until it is approved by the Bankruptcy Court and in the event approval is not
obtained for any reason, the Settlement Agreement shall remain valid and binding
and in full force and effect as if this Amendment had never been made.
 
 
3

--------------------------------------------------------------------------------

 
 
I HAVE READ THE FOREGOING AMENDMENT TO SETTLEMENT AGREEMENT AND I ACCEPT AND
AGREE TO THE PROVISIONS CONTAINED THEREIN AND HEREBY EXECUTE IT VOLUNTARILY
AFTER HAVING HAD THE OPPORTUNITY TO DISCUSS THE SAME WITH COUNSEL AND WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES.
 
 
DATED: September 9, 2011
 
SUPPORTSAVE SOLUTIONS, INC.
 
 
By: /s/ Chris Johns
Chris Johns
Chairman and Chief Executive Officer
 
DATED: September 9, 2011
 
 
By: /s/ Joseph Loomis
Joseph Loomis
Plaintiff and Debtor-in-Possession